FILED
                            NOT FOR PUBLICATION                              OCT 21 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHEN J. LINDSEY; PATRICIA L.                  No. 12-56791
LINDSEY,
                                                 D.C. No. 8:11-cv-00588-DOC-E
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

THE ALLEGED UNITED STATES
CENTRAL GOVERNMENT;
UNKNOWN FEDERAL EMPLOYEES
OR AGENTS OF THE UNITED STATES
OF AMERICA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Stephen J. and Patricia L. Lindsey appeal pro se from the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in the Lindseys’ action contesting their federal income tax

liabilities. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1156 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment because, even

assuming that the 1949 treasury regulation remains in effect, the Lindseys failed to

raise a genuine dispute of material fact as to whether their income was not taxable

under the Constitution and, therefore, exempt under the regulation. See Pelletier v.

Fed. Home Loan Bank of S.F., 968 F.2d 865, 872 (9th Cir. 1992) (to survive

summary judgment, nonmovant “ordinarily must furnish affidavits containing

admissible evidence tending to show the existence of a genuine dispute of material

fact”); see also United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.

1989) (“[T]he Supreme Court and the lower federal courts have both implicitly and

explicitly recognized the Sixteenth Amendment’s authorization of . . . [an] income

tax on United States citizens residing in the United States and thus the validity of

the federal income tax laws as applied to such citizens.”).

      We reject the Lindseys’ contention that discovery would have precluded

summary judgment.

      AFFIRMED.




                                           2                                    12-56791